                                                              1   LIPSON NEILSON P.C.
                                                                  JOSEPH P. GARIN, ESQ. (BAR NO. 6653)
                                                              2   KALEB D. ANDERSON, ESQ. (BAR NO. 7582)
                                                                  DAVID T. OCHOA, ESQ. (BAR NO. 10414)
                                                              3   9900 Covington Cross Dr., Suite 120
                                                                  Las Vegas, NV 89144
                                                              4   (702) 382-1500 Phone
                                                                  (702) 382-1512 Fax
                                                              5   jgarin@lipsonneilson.com
                                                                  kanderson@lipsonneilson.com
                                                              6   dochoa@lipsonneilson.com

                                                              7   Attorneys for Defendant COUNTRYSIDE
                                                                  HOMEOWNERS ASSOCIATION
                                                              8

                                                              9                           UNITED STATES DISTRICT COURT
                                                             10                                    DISTRICT OF NEVADA

                                                             11
                                                                  U.S. BANK NATIONAL ASSOCIATION,               CASE NO.: 2:15-cv-1463-RCJ-DJA
                                                             12   AS TRUSTEE FOR THE HOLDERS OF
                      (702) 382-1500 FAX: (702) 382-1512
                        9900 Covington Cross Dr. Suite 120




                                                                  THE CSFB MORTGAGE SECURITIES
                                                             13
Lipson Neilson P.C.




                                                                  COP., ADJUSTABLE RATE MORTGAGE
                            Las Vegas, Nevada 89144




                                                                  TRUST 2005-8, ADJUSTABLE RATE
                                                             14   MORTGAGE–BACKED PASS-
                                                                  THROUGH CERTIFICATES, SERIES
                                                             15   2005-8,
                                                             16                     Plaintiffs,
                                                             17      v.
                                                             18   COUNTRYSIDE HOMEOWNERS
                                                                  ASSOCIATION; K K REAL ESTATE
                                                             19
                                                                  INVESTMENT FUND, LLC; DOE
                                                                  INDIVIDUALS I-X, inclusive, and ROE
                                                             20   CORPORATIONS I-X, inclusive,
                                                             21                     Defendants.
                                                             22
                                                                  AND RELATED ACTIONS.
                                                             23

                                                             24
                                                                                                  ORDER
                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                          Page 1 of 3
                                                              1          COMES NOW, Plaintiff U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR

                                                              2   THE HOLDERS OF THE CSFB MORTGAGE SECURITIES COP., ADJUSTABLE RATE

                                                              3   MORTGAGE TRUST 2005-8, ADJUSTABLE RATE MORTGAGE–BACKED PASS-

                                                              4   THROUGH        CERTIFICATES,       SERIES     2005-8    (“U.S.   Bank”),    and    Defendant

                                                              5   COUNTRYSIDE HOMEOWNERS’ ASSOCIATION (“Countryside”), by and through their

                                                              6   undersigned counsel and hereby stipulate and agree as follows:

                                                              7          1.      On November 19, 2019, this Court entered an Order setting a briefing

                                                              8   deadline for December 6, 2019. ECF No. 106.

                                                              9          2.      U.S. Bank and Countryside have agreed upon terms of an amicable

                                                             10   settlement of all the claims between them in the instant action. U.S. Bank and Countryside

                                                             11   are currently in the process of drafting settlement documents to formally memorialize and

                                                             12   effect said settlement.
                      (702) 382-1500 FAX: (702) 382-1512
                        9900 Covington Cross Dr. Suite 120




                                                             13          3.      U.S. Bank and Countryside acknowledge the binding nature of their
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                             14   settlement and that the deadline for briefing is approaching. As partial consideration for the

                                                             15   settlement, Countryside will not have to brief the resolved claims. Countryside is relying in

                                                             16   good faith upon U.S. Bank's representation that the claims have been resolved by

                                                             17   agreement.

                                                             18          4.      The settlement is only between U.S. Bank and Countryside. U.S. Bank’s

                                                             19   claims against KK Real Estate Investment Fund remain and are not altered or amended by

                                                             20   this settlement.

                                                             21          / / /

                                                             22          / / /

                                                             23          / / /

                                                             24          / / /

                                                             25          / / /

                                                             26          / / /

                                                             27          / / /

                                                             28
                                                                                                           Page 2 of 3
                                                              1          WHEREFORE, in light of the settlement, U.S. Bank and Countryside respectfully

                                                              2   request the court set a deadline sixty (60) days of this Notice of Settlement to file dismissal

                                                              3   paperwork as to the claims against Countryside.

                                                              4          DATED this 27th day of November, 2019.

                                                              5
                                                                  AKERMAN LLP                               LIPSON NEILSON P.C
                                                              6

                                                              7
                                                                  /s/ Scott R. Lachman                       /s/ David T. Ochoa
                                                              8   Scott R. Lachman, Esq.                    David T. Ochoa, Esq.
                                                                  Nevada Bar. No. 12016                     Nevada Bar No. 10414
                                                              9   1635 Village Center Circle, Ste. 200      9900 Covington Cross Dr., Suite 120
                                                                  Las Vegas, NV 89134                       Las Vegas, NV 89144
                                                             10   scott.lachman@akerman.com                 dochoa@lipsonneilson.com

                                                             11
                                                                  Attorneys for Plaintiff U.S. Bank         Attorney for Defendant Countryside
                                                             12
                      (702) 382-1500 FAX: (702) 382-1512
                        9900 Covington Cross Dr. Suite 120




                                                             13
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                             14
                                                                                                       IT IS SO ORDERED.
                                                             15

                                                             16
                                                                                                         By: ______________________________
                                                             17                                             UNITED STATES DISTRICT JUDGE

                                                             18

                                                             19                                       Dated: ______________________________
                                                                                                                December 26, 2019.

                                                             20
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                           Page 3 of 3
